

114 HRES 899 IH: Expressing support for a stable and sustainable funding source for the Teaching Health Center Graduate Medical Education (THCGME) Program.
U.S. House of Representatives
2016-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV114th CONGRESS2d SessionH. RES. 899IN THE HOUSE OF REPRESENTATIVESSeptember 28, 2016Mr. Reichert (for himself, Mr. Blumenauer, Mrs. McMorris Rodgers, and Ms. Tsongas) submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONExpressing support for a stable and sustainable funding source for the Teaching Health Center
			 Graduate Medical Education (THCGME) Program.
	
 Whereas Congress has established the Teaching Health Center Graduate Medical Education (THCGME) program, which is dedicated entirely to training primary-care physicians and dentists in community-based settings, to help fill a shortage of primary-care clinicians in the United States;
 Whereas teaching health centers are leading innovative educational programming dedicated to ensuring a sufficient supply and distribution of primary-care physicians, particularly in rural and underserved areas;
 Whereas the THCGME program has grown from supporting 63 resident positions in the first year, to more than 700 in the 2016–2017 academic year;
 Whereas the programs receiving this support are training residents in the specialties with the highest shortages nationally, including: family medicine, general internal medicine, pediatrics, geriatrics, obstetrics/gynecology, psychiatry, and dentistry;
 Whereas teaching health centers are located primarily in federally qualified health centers (FQHCs), rural health clinics, and tribal clinics, all of which care for underserved communities and populations;
 Whereas the size of THCGME remains modest, representing in fiscal year 2016 less than 0.5 percent of the annual Federal outlay committed to training physicians;
 Whereas the THCGME program delivers value in physician training and encourages team-based care that improves quality;
 Whereas reports show the THCGME program is helping to meet the need of increasing the number of physicians choosing to practice primary care, to provide care to underserved populations, and to locate in rural and underserved communities;
 Whereas THCGME funding is unstable in its current form; and Whereas Congress provided 2 years of bridge funding for the THCGME program in section 221(b) of the Medicare Access and CHIP Reauthorization Act of 2015 (MACRA), which passed with overwhelming bipartisan margins in both the U.S. House of Representatives and the U.S. Senate: Now, therefore, be it
		
	
 That it is the sense of the House of Representatives that the Teaching Health Center Graduate Medical Education (THCGME) Program should be protected and sustained.
		